Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00625-CR

                                    EX PARTE Edward HOUSTON

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 14, 2015

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On October 2, 2015, relator Edward Houston filed a pro se petition for writ of habeas

corpus seeking an order admitting him to bail pending the appeal of his conviction and sentence

in the underlying criminal case. Relator was convicted by a jury in July 2015 of the felony offense

of evading arrest while using a vehicle. See TEX. PENAL CODE ANN. § 38.04 (West Supp. 2014).

Relator was sentenced to four years’ incarceration and ordered to pay a fine and court costs.

Relator’s appeal in No. 04-15-00513-CR, styled Houston v. State, is currently pending in this court.

           This court, as an intermediate court of appeals, is not authorized to grant the relief relator

seeks. Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court of

appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue



1
 This proceeding arises out of Cause No. 2014CR7827, styled The State of Texas v. Edward Houston, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.
                                                                                      04-15-00625-CR


of an order, process, or commitment issued by a court or judge because of the violation of an order,

judgment, or decree previously made, rendered, or entered by the court or judge in a civil case.”

TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). In criminal matters, however, an intermediate

court of appeals has no original habeas corpus jurisdiction. Chavez v. State, 132 S.W.3d 509, 510

(Tex. App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—

Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999,

no pet.). The courts authorized to issue writs of habeas corpus in criminal cases are the Texas Court

of Criminal Appeals, district courts, and county courts. See TEX. CODE CRIM. PROC. ANN. art.

11.05 (West 2015). Therefore, relator’s petition for writ of habeas is dismissed for lack of

jurisdiction.

        In addition, we note that relator has been appointed appellate counsel to represent him in

his pending appeal. We conclude that any original proceeding on relator’s behalf should be

presented by relator’s appellate counsel. Relator is not entitled to hybrid representation. See

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se petition presents nothing for this court’s review. See id.; see

also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-